UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 25, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-10542 UNIFI, INC. (Exact name of registrant as specified in its charter) New York 11-2165495 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) P.O. Box 19109 -7201 West Friendly Avenue Greensboro, NC (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (336) 294-4410 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer[X]Non-accelerated filer[ ]Smaller Reporting Company[ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the issuer’s common stock, par value $.10 per share, as of October 28, 2011 was 20,088,094. UNIFI, INC. Form 10-Q for the Quarterly Period Ended September 25, 2011 Table of Contents Page Part I.Financial Information Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of September 25, 2011 and June 26, 2011 3 Condensed Consolidated Statements of Operations for the Three Months Ended September 25, 2011 and September 26, 2010 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended September 25, 2011 and September 26, 2010 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Three Months Ended September 25, 2011 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 25, 2011 and September 26, 2010 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 46 Part II.Other Information Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. [Removed and Reserved.] 46 Item 5. Other Information 46 Item 6. Exhibits 47 2 Part I. Financial Information Item 1. Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (amounts in thousands, except share and per share amounts) September 25, 2011 June 26, 2011 ASSETS Cash and cash equivalents $ $ Receivables, net Inventories Income taxes receivable Deferred income taxes Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Investments in unconsolidated affiliates Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ $ Accrued expenses Income taxes payable Current portion of long-term debt Total current liabilities Long-term debt Other long-term liabilities Deferred income taxes Total liabilities Commitments and contingencies Common stock, $0.10 par (500,000,000 shares authorized, 20,086,094 and 20,080,253 shares outstanding) Capital in excess of par value Retained earnings Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to Condensed Consolidated Financial Statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (amounts in thousands, except per share amounts) For the Three Months Ended September 25, 2011 September 26, 2010 Net sales $ $ Cost of sales Gross profit Restructuring charges — Selling, general and administrative expenses Provision (benefit) for bad debts ) Other operating (income) expense, net ) Operating income Interest income ) ) Interest expense Loss on extinguishment of debt Equity in earnings of unconsolidated affiliates ) ) Income before income taxes Provision for income taxes Net income $ $ Net income per common share: Basic $ $ Diluted $ $ See accompanying notes to Condensed Consolidated Financial Statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (amounts in thousands) For the Three Months Ended September 25, 2011 September 26, 2010 Net income $ $ Other comprehensive income (loss) before tax: Foreign currency adjustments ) Loss on cash flow hedge ) — Other comprehensive income (loss), before tax ) Income tax expense related to items of other comprehensive income (loss) — — Other comprehensive income (loss), net of tax ) Comprehensive income (loss) $ ) $ See accompanying notes to Condensed Consolidated Financial Statements. 5 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) For the Three Months Ended September 25, 2011 (amounts in thousands) Shares Outstanding Common Stock Capital in Excess of Par Value (1) Retained Earnings Accumulated Other Comprehensive Income Total Shareholders’ Equity Balance June 26, 2011 $ $ Options exercised 6 1 48 — — 49 Stock-based compensation — Other comprehensive loss — ) ) Net income — Balance September 25, 2011 $ See accompanying notes to Condensed Consolidated Financial Statements. 6 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (amounts in thousands) For the Three Months Ended September 25, 2011 September 26, 2010 Cash and cash equivalents at beginning of year $ $ Operating activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Equity in earnings of unconsolidated affiliates ) ) Dividends received from unconsolidated affiliates Depreciation and amortization Net loss (gain) on sale of assets 64 ) Loss on extinguishment of debt Non-cash compensation expense Deferred income taxes ) Other (1 ) 7 Changes in assets and liabilities, excluding effects of foreign currency adjustments: Receivables ) Inventories ) ) Other current assets and income taxes receivable ) Accounts payable and accrued expenses Income taxes payable Net cash provided by operating activities Investing activities: Capital expenditures ) ) Investments in unconsolidated affiliates ) ) Proceeds from sale of assets Net cash used in investing activities ) ) Financing activities: Payments of notes payable ) ) Payments on revolving credit facility ) ) Proceeds from borrowings on revolving credit facility Proceeds from stock option exercises 49 — Debt financing fees — ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at end of period $ $ See accompanying notes to Condensed Consolidated Financial Statements. 7 Unifi, Inc. Notes to Condensed Consolidated Financial Statements (amounts in thousands, except per share amounts) 1. Background Unifi, Inc., a New York corporation formed in 1969 (together with its subsidiaries, the “Company” or “Unifi”) is a publicly-traded, multi-national manufacturing company.The Company processes and sells high-volume commodity yarns, specialized yarns designed to meet certain customer specifications and premier value-added (“PVA”) yarns with enhanced performance characteristics and higher expected gross margin percentages.The Company sells its polyester and nylon products to other yarn manufacturers, knitters and weavers that produce fabric for the apparel, hosiery, sock, home furnishings, automotive upholstery, industrial and other end-use markets.The Company’s polyesterproducts include recycled polyester polymer beads (“Chip”), partially oriented yarn (“POY”), textured, solution and package dyed, twisted and beamed yarns.The Company’s nylon products include textured, solution dyed and covered spandex yarns.The Company maintains one of the industry’s most comprehensive product offerings and has ten manufacturing operations in four countries and participates in joint ventures in Israel and the United States (“U.S.”).In addition, the Company has a wholly-owned subsidiary in the People’s Republic of China (“China”) focused on the sale and promotion of the Company’s specialty and PVA products in the Asian textile market, primarily in China. 2. Basis of Presentation The Company’s current fiscal quarter ended on Sunday September 25, 2011.However, the Company’s Brazilian, Colombian, and Chinese subsidiaries’ fiscal quarter ended on September 30, 2011.No significant transactions or events have occurred between these dates and the date of the Company’s financial statements.The three months ended September 25, 2011 and the three months ended September 26, 2010 each consist of thirteen week periods. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) for interim financial information.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement of the results for interim periods have been included.The preparation of financial statements in conformity with GAAP requires management to make use of estimates and assumptions that affect the amounts reported and certain financial statement disclosures.Actual results may vary from these estimates. These condensed consolidated interim financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s most recent Annual Report on Form 10-K.There were no changes in the nature of our significant accounting policies or the application of our accounting policies from those reported in our most recent Annual Report on Form 10-K.Certain prior period information has been reclassified to conform to the current period presentation. The results of operations for any interim period are not necessarily indicative of the results of operations to be expected for the full fiscal year. All amounts and share amounts, except per share amounts, are presented in thousands, except as otherwise noted. 3. Accounting Pronouncements Recently Adopted Accounting Pronouncements There were no new accounting pronouncements adopted during the period. Recently Issued Accounting Pronouncements There have been no newly issued or newly applicable accounting pronouncements that have or are expected to have a significant impact on the Company's financial statements. 4. Receivables, net Receivables, net consist of the following: September 25, 2011 June 26, 2011 Customer receivables $ $ Allowance for uncollectible accounts ) ) Reserves for yarn quality claims ) ) Net customer receivables Related parties receivables Other receivables Total receivables, net $ $ 8 Unifi, Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (amounts in thousands, except per share amounts) Other receivables consist primarily of receivables for duty drawback, interest and refunds due to the Company for value added taxes. The changes in the Company’s allowance for uncollectible accounts and reserves for yarn quality claims were as follows: Allowance for Uncollectible Accounts Reserves for Yarn Quality Claims Balance at June 26, 2011 $ ) $ ) Charged to costs and expenses ) ) Charged to other accounts 80 Deductions 73 Balance at September 25, 2011 $ ) $ ) Amounts charged to costs and expenses for the allowance for uncollectible accounts are reflected in the Provision for bad debts and amounts charged to costs and expenses for the reserves for yarn quality claims are primarily reflected as a reduction in the Net sales lines of the Condensed Consolidated Statements of Operations.Amounts charged to other accounts primarily include the impact of translating the activity of the Company’s foreign affiliates from their respective local currencies to the U.S. dollar.For the allowance for uncollectible accounts, deductions represent amounts written off which were deemed to not be collectible, net of any recoveries.For the reserve for yarn quality claims, deductions represent adjustments to either increase or decrease claims based on negotiated amounts or actual versus estimated claim differences. 5.Inventories Inventories consist of the following: September 25, 2011 June 26, 2011 Raw materials $ $ Supplies Work in process Finished goods Gross inventories Inventory reserves ) ) Total inventories $ Certain foreign inventories of $32,723 and $43,734 as of September 25, 2011 and June 26, 2011, respectively, were valued under the average cost method.The change from the beginning of the year was due to declining prices and lower quantities on-hand at the Company’s Brazilian operations as well as the weakening of the Brazilian Real versus the U.S. dollar.Included in the Company’s finished goods is $169 and $164 of consigned goods located in El Salvador. 6. Other Current Assets Other current assets consist of the following: September 25, 2011 June 26, 2011 Value added taxes receivable $ $ Prepaid expenses Vendor deposits Other expenses 57 Total other current assets $ $ Prepaid expenses consist of advance payments for insurance, public exchange and rating services, professional fees, membership dues, subscriptions and information technology services.Other expenses include non-income related tax payments and employee advances. 9 Unifi, Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (amounts in thousands, except per share amounts) 7.Property, Plant and Equipment, Net Property, plant and equipment, net consist of the following: September 25, 2011 June 26, 2011 Land $ $ Land improvements Buildings and improvements Assets under capital lease Machinery and equipment Computers, software and office equipment Construction in progress Transportation equipment Gross property, plant and equipment Less: accumulated depreciation ) ) Less: accumulated amortization – capital lease ) ) Property, plant and equipment, net $ $ Depreciation expense, internal software development costs amortization, repair and maintenance expenses and capitalized interest were as follows: For the Three Months Ended September 25, 2011 September 26, 2010 Depreciation expense $ $ Internal software development costs amortization 71 99 Repair and maintenance expenses Capitalized interest — — Internal software development costs classified within property, plant and equipment (“PP&E”) consist of the following: September 25, 2011 June 26, 2011 Internal software development costs $ $ Accumulated amortization ) ) Net internal software development costs $ $ 8.Intangible Assets, Net Intangible assets, net consist of the following: September 25, 2011 June 26, 2011 Customer list $ $ Non-compete agreements Total intangible assets, gross Accumulated amortization - customer list ) ) Accumulated amortization - non-compete agreements ) ) Total accumulated amortization ) ) Intangible assets, net $ $ In fiscal year 2007, the Company purchased the polyester and nylon texturing operations of Dillon Yarn Corporation (“Dillon”).The valuation of the customer list acquired was determined by estimating the discounted net earnings attributable to the customer relationships that were purchased after considering items such as possible customer attrition.Based on the length and trend of the projected cash flows, an estimated useful life of thirteen years was determined.The customer list is being amortized in a manner which reflects the expected economic benefit that will be received over its thirteen year life.The non-compete agreements are amortized using the straight line method over the periods covered by the covenants not to compete. 10 Unifi, Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (amounts in thousands, except per share amounts) Amortization expense for intangible assets was as follows: For the Three Months Ended September 25, 2011 September 26, 2010 Customer list amortization expense $ $ Non-compete amortization expense 79 95 Total amortization expense $ $ The following table presents the expected intangible asset amortization for the next five fiscal years: Customer list $ Non-compete agreements Total intangible amortization $ 9.Other Non-Current Assets Other non-current assets consist of the following: September 25, 2011 June 26, 2011 Long-term deposits $ $ Debt financing fees Other Total other non-current assets $ $ Long-term deposits consist primarily of deposits with utility companies and value added tax deposits.Other non-current assets primarily consists of premiums on split dollar life insurance policies which represents the value of the Company’s right of return on premiums paid for retiree owned insurance contracts. 10. Accrued Expenses Accrued expenses consist of the following: September 25, 2011 June 26, 2011 Payroll and fringe benefit costs $ $ Utilities Interest Property taxes Retiree medical liability Other Total accrued expenses $ $ Other accruals consist primarily of sales taxes, marketing expenses, freight expenses, customer deposits, rent and other non-income related taxes.The decreased accrual for payroll and fringe benefit costs is primarily due to the timing associated with payment of awards previously earned and the amounts expected to be earned under variable compensation programs.The increased accrual for interest is due to timing of scheduled interest payments for certain of the Company’s debt obligations. 11. Defined Contribution Plan The Company matches employee contributions made to the Unifi, Inc. Retirement Savings Plan (the “DC Plan”), an existing 401(k) defined contribution plan, which covers eligible domestic salaried and hourly employees. Under the terms of the DC Plan, the Company matches 100% of the first three percent of eligible employee contributions and 50% of the next two percent of eligible contributions. The contribution expenses were as follows: For the Three Months Ended September 25, 2011 September 26, 2010 Matching contribution expenses $ $ 11 Unifi, Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (amounts in thousands, except per share amounts) 12.Long-Term Debt Long-term debt consists of the following: September 25, 2011 June 26, 2011 Notes payable $ $ Revolving credit facility Capital lease obligation Total debt Current portion of long-term debt ) ) Total long-term debt $ $ Notes Payable On May26, 2006, the Company issued $190,000 of 11.5%senior secured notes (“2014 notes”) due May15, 2014 with interest payable on May 15 and November 15 of each year. The 2014 notes are guaranteed on a senior, secured basis by each of the Company’s existing and future restricted domestic subsidiaries. The 2014 notes and guarantees are secured by first-priority liens, subject to permitted liens, on substantially all of the Company’s PP&E, domestic capital stock and some foreign capital stock.Domestic capital stock includes the capital stock of the Company’s domestic subsidiaries and certain of its joint ventures. Foreign capital stock includes up to 65% of the voting stock of the Company’s first-tier foreign subsidiaries. The terms of the 2014 notes do not contain financial maintenancecovenants. The Company can currently elect to redeem some or all of the 2014 notes at redemption prices equal to or in excess of par depending on the year the optional redemption occurs.The Company may also purchase its 2014 notes in open market purchases or in privately negotiated transactions and then retire them or it may refinance all or a portion of the 2014 notes with a new debt offering. On August 5, 2011, the Company completed the redemption of an aggregate principal amount of $10,000 of its 2014 notes. The Company redeemed a portion of the 2014 notes under the terms of the indenture governing the 2014 notes (the “Indenture”)at 102.875% making the aggregate redemption price $10,288 which excluded $256 in accrued interest. The Company financed the redemption through borrowings under its revolving credit facility.In connection with the redemption, the Company entered into a twenty-one month, $10,000 interest rate swap with Bank of America, N.A. to provide a hedge against the variability of cash flows (monthly interest expense payments) on $10,000 of LIBOR-based variable rate borrowings under the Company’s revolving credit facility.This interest rate swap allows the Company to fix the LIBOR rate at 0.75%. The following table presents the components of the Company’s partial redemptions of its 2014 notes and the charges for the extinguishment of debt: Date Principal Amount Redemption Price Premium (Discount) Costs and Other Fees Loss / (Gain) August 5, 2011 $ 102.875% $ $ $ Total – FY 2012 $ June 30, 2010 $ 105.75% $ $ $ February 16, 2011 105.75% Total – FY 2011 $ September 15, 2009 $ 86.75% $ $ 12 $ Total – FY 2010 $ $ $ 12 $ April 3, 2009 $ 100.00% $ — $ $ June 3, 2009 73.75% 48 Total – FY 2009 $ 12 Unifi, Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (amounts in thousands, except per share amounts) Revolving Credit Facility Concurrent with the issuance of the 2014 notes, the Company amended its senior secured asset-based revolving credit facility (“Amended Credit Agreement”) which, along with revising certain terms and covenants, extended its maturity date to May 15, 2011.On September 9, 2010, the Company and the Subsidiary Guarantors (as co-borrowers) entered into the First Amendment to the Amended and Restated Credit Agreement ("First Amended Credit Agreement”) with Bank of America, N.A. (as both Administrative Agent and Lender).The First Amended Credit Agreement provides for a revolving credit facility of $100,000 (with the ability of the Company to request that the borrowing capacity be increased up to $150,000) that matures on September 9, 2015.However, if the 2014 notes have not been paid in full on or before February 15, 2014, the maturity date of the Company’s revolving credit facility will be automatically adjusted to February 15, 2014. The First Amended Credit Agreement contains customary affirmative and negative covenants for asset-based loans that restrict future borrowings and certain transactions. The covenants include restrictions and limitations on (i)sales of assets, consolidation, merger, dissolution and the issuance of capital stock, (ii)permitted encumbrances on property, (iii)the incurrence of indebtedness, (iv)the making of loans or investments, (v)the declaration of dividends and redemptions and (vi)transactions with affiliates.As long as pro forma excess availability is at least 27.5% of the total credit facility or, if applicable, other specific conditions are met, the Company can make certain distributions and investments including (i) the payment or making of any dividend, (ii) the redemption or other acquisition of any of the Company’s capital stock, (iii) cash investments in joint ventures, (iv) acquisition of the property and assets or capital stock or a business unit of another entity and (v) loans or other investments to a non-borrower subsidiary.The First Amended Credit Agreement requires the Company to maintain a trailing twelve month fixed charge coverage ratio of at least 1.0 to 1.0 should borrowing availability decrease below 15% of the total credit facility.There are no capital expenditure limitations under the First Amended Credit Agreement.The Company was in compliance with all such covenants at September 25, 2011. The First Amended Credit Agreement is secured by first-priority liens on the Company’s and its subsidiary guarantors’ inventory, accounts receivable, general intangibles, investment property and certain other property. The Company’s ability to borrow under the First Amended Credit Agreement is limited to a borrowing base equal to specified percentages of eligible accounts receivable and inventory and is subject to other conditions and limitations.Borrowings under the First Amended Credit Agreement bear interest at rates of LIBOR plus 2.00% to 2.75% and/or prime plus 0.75% to 1.50% depending on the Company’s level of excess availability. The unused line fee under the First Amended Credit Agreement is 0.375% to 0.50% of the unused line amount. The weighted average interest rate for the revolving credit facility borrowings for the three months ended September 25, 2011 including the effects of all interest rate swaps was 3.4%.The Company has $2,695 of standby letters of credit at September 25, 2011, none of which have been drawn upon. As of September 25, 2011 and June 26, 2011, the Company had $54,598 and $51,734 of borrowing availability under the revolving credit facility, respectively. The following table presents the scheduled maturities of the Company’s long-term debt on a fiscal year basis: Thereafter Total $ $
